Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00524-CV

                                        Janet THOME,
                                           Appellant

                                               v.

                     GUADALUPE- BLANCO RIVER AUTHORITY,
                                   Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1094-CV-A
                         Honorable Jan P. Patterson, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against Appellant Janet Thome.

SIGNED July 20, 2022.

                                                _____________________________
                                                Patricia O. Alvarez, Justice